Title: From George Washington to Joshua Lewis, 3 August 1757
From: Washington, George
To: Lewis, Joshua



[Fort Loudoun, 3 August 1757]
Captain Jos. LewisSir,

As the inhabitants in general unanimously concur in opinion, that Pattersons wou’d much better answer the end proposed by your command (vizt the protection of the Inhabitants) than your present station—You are therefore upon receipt of this, immediately to quit your present post, and proceed to Pattersons, leaving five men at Captain Catons. You are to apply to Patterson and his neighbours for waggons &c. They have tendered every service in their power to expedite your march.
When you arrive at Pattersons, you are to detach 10 men to Neilly’s, 6 to Bells, and 4 to Mendenhals: The remainder of your command is to be employed in scouting, agreeably to your former orders. and apply to the country people who I doubt not will act as your guards.
As the small parties will have only garrison duty; I wou’d recommend the sending your sick to those places, who may do that duty nearly as well as these; and, by change of air, and there

being but few together, may recover much sooner than they otherwise wou’d.
As I think fresh provisions now and then, by way of change, necessary; you may purchase (if you can do it upon reasonable terms) from the country people. As to Bacon, I shall not meddle with it; that being under the direction of the Commissary: Therefore, all applications of this nature must be made to him only. You may have the same watch-coats which you had at maidstone, when you send for them. I am a good deal surprized at your taking 13 more Blankets than you had occasion for: especially as you knew how much we stand in need of them: Your are to send them back soo soon as you arrive at Pattersons. I am &c.

G:W.
Fort Loudoun August 3d 1757.   

